Citation Nr: 0534249	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher rating for a latex allergy under an 
extra-schedular evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1984 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision which granted service 
connection for nonspecific rhinitis and sinusitis secondary 
to latex allergy at a 10 percent disability evaluation.  
Thereafter, in August 2000, the Board denied the veteran's 
appeal for an increased rating for a latex allergy but 
remanded the matter for consideration under an extra-
schedular rating.  In May 2004, Compensation and Pension 
Service denied an extra-schedular evaluation for a latex 
allergy and cited to a lack of work history to corroborate 
the veteran's claim.  Subsequently in November 2004, the 
Board remanded the case for the RO to obtain information 
about the veteran's work history since her military 
discharge.  

The case is now before the Board for final appellate 
determination.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  There is no objective evidence that the veteran's latex 
allergy has resulted in frequent hospitalization or has 
caused marked interference with employment. 


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation for a latex 
allergy have not been met.   38 C.F.R. § 3.321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2005.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), she was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2005 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the January 2005 letter 
did not explicitly ask the veteran to provide "any evidence 
in his possession that pertains" to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter, the Board finds that she has been notified of the 
need to provide such evidence, for the following reasons.  
The January 2005 letter informed the veteran that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in her possession.  There is no allegation 
from the veteran that he has any evidence in her possession 
that is needed for a full and fair adjudication of this 
claim.

The duty to assist has also been fulfilled.  The Board has 
reviewed VA and private records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  Additionally, pursuant to the Board's 
remand, VA sent the veteran the January 2005 letter which 
instructed her to submit information about her employment 
records since her discharge from active duty.  No records 
have been received to date.  The duty to assist is not a one-
way street.  If the veteran wishes help, she cannot passively 
wait for it in circumstances where she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  

Analysis

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. §3.321(b)(1) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identity all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R.§ 3.321 (b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her service connected 
latex allergy.  In fact, in a statement dated in August 2003, 
the veteran states that she has been treated at the VA on an 
outpatient basis for her latex allergy and "no 
hospitalization has been required."

Additionally, there is no objective evidence that the 
disability, in and of itself, has caused marked interference 
with employment.  The veteran contends that due to her latex 
allergy, she has had to make career adjustments as she is no 
longer able to work as an operating room nurse (as indicated 
by the veteran's statement dated in August 2003 and VA 
treatment record dated in August 2003).  

A February 1997 VA examination report reflects that a latex 
allergy was discovered in December 1995.  The veteran 
contends that she cannot use latex gloves and is also 
allergic to the latex gloves worn by others in her vicinity.  
The report also notes that she has worked as a nurse for over 
13 years and had to begin avoiding latex gloves for the last 
12 to 14 months.  The veteran indicates that her allergist 
told her to avoid operating room nursing, which is her 
specialty.  The report also states that the veteran has 
worked as a part-time nurse in outpatient surgery since 
December 1996 and has not missed any work due to her 
disability.  

A VA treatment record dated in August 2003 notes that the 
veteran works in an occupational health clinic.  While she 
does not use latex, her co-workers do use them which cause 
her to have intermittent cough.  On occasion, she has to 
leave the building to stop coughing.  

In her statement dated in August 2003, the veteran indicates 
that she has had to make financial adjustments by taking low 
paying jobs to avoid exposure to latex.  The Board also notes 
a letter from J.M. Corry, M.D. dated in March 1999 in which 
he states that "it would be best if [the veteran] could get 
away from latex and retrain in another area other than 
nursing."  However, the veteran has not submitted any 
objective evidence of a marked interference with her 
employment.  A request that she submit employment records to 
support her claim was unheeded.  She has not submitted any 
objective evidence supporting her claim that she has taken 
less lucrative jobs or that her latex allergy has otherwise 
resulted in a marked interference in her employment.  Without 
objective evidence of frequent hospitalization, marked 
interference with employment or other indicia of an 
exceptional or unusual disability picture, a basis for an 
extra-schedular evaluation for a latex allergy is not met.  
See 38 C.F.R. § 3.321.


ORDER

Entitlement to an extra-schedular evaluation for a latex 
allergy is denied.   






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


